 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     ROBERT WHITE,
11                                                      Case No.: 2:19-cv-00386-GMN-NJK
            Plaintiff(s),
12                                                                    ORDER
     v.
13                                                                [Docket No. 37]
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16         Pending before the Court is Defendant Shade Tree’s motion to stay discovery pending
17 resolution of its motion to dismiss. Docket No. 37; see also Docket No. 35 (motion to dismiss).
18 Plaintiff has responded to the motion to dismiss, Docket No. 38, but has not responded to the
19 motion to stay discovery. Having reviewed the motion and applying the governing standards, see,
20 e.g., Kor Media Grp. LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013), the Court finds that a
21 stay of discovery is appropriate. Accordingly, the motion to stay discovery is GRANTED.
22         To be clear, this stay extends only to discovery involving Shade Tree and all other
23 discovery shall proceed. See White v. Am. Tobacco Co., 125 F.R.D. 508, 510 (D. Nev. 1989).
24         IT IS SO ORDERED.
25         Dated: January 31, 2020
26                                                           ______________________________
                                                             Nancy J. Koppe
27                                                           United States Magistrate Judge
28

                                                  1
